Pee, Curiam :
This case depends upon the effect to be given to the proviso in the contract between the parties. The proviso is as follows:
“ And provided, also, that the royalty per annum, so to become due and payable as aforesaid, shall not be less than five hundred dollars in any one year during the term hereby granted; and that, in case the royalty on jacks sold under this license by said Stein, his heirs or assigns, should amount to less than that sum in any one year, or that no such jacks should be sold during the quarter year following the expiration of six months from the date of this license, . . . that then, in either of said events, the license and powers hereby granted shall revert to the said Beecher and Smart, and said Stein shall re-*573convey the same to them forthwith, on their demand so to do, in writing: and provided, also, that said Stein, his heirs or assigns, shall have the privilege of surrendering this license at the expiration of any current year.”
We are of opinion that, under this agreement, the sum of five hundred dollars per year was the minimum royalty which Stein was in any event to pay; that his liability therefor did not depend upon the number of jacks sold; that the provision for a surrender of the license was intended for the benefit of the licensors, who might at their option demand its enforcement, while Stein could relieve himself at the end of any current year, by surrendering the license.
This suit was to recover the minimum amount of license for one year, as stipulated for. It is no defence to such demand that Stein, the defendant, had not manufactured and sold any of the jacks, nor that he found he could not do so at a profit. It may not have been a wise thing to bind himself to pay a royalty of five hundred dollars a year for a thing for which he could not find a market. That was a matter which he should have considered before the contract was made. It cannot avail him as a defence to this action. It follows from what has been said that none of the assignments of error can be sustained.
Judgment affirmed.